UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 14, 2013 ASPECT FUTURESACCESS LLC (Exact name of registrant as specified in its charter) Delaware 0-51085 20-1227650 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) c/o Merrill Lynch Alternative Investments LLC 4 World Financial Center, 11th Floor 250 Vesey Street New York, NY 10080 (Address and Zip Code of principal executive offices) Registrant’s telephone number, including area code: (212) 449-3517 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03.Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. (a) Aspect FuturesAccess LLC (the “Registrant”) has been governed and operated pursuant to its Fifth Amended and Restated Limited Liability Company Operating Agreement dated as of November 30, 2012 (the “Operating Agreement”).Merrill Lynch Alternative Investments LLC is the sponsor and manager (the “Sponsor”) of the Registrant.Capitalized terms used herein but not otherwise defined have the respective meanings set forth in the Operating Agreement. (1) On October 14, 2013, the Sponsor adopted an amendment to the Operating Agreement effective as of September 30, 2013 (the “Amendment”).The Amendment and the Operating Agreement are being filed as exhibits. (2)The Amendment revised the Operating Agreement to provide that the Sponsor in determining the net assets of the Registrant may depart from generally accepted accounting principles for all purposes other than for financial statement purposes, including without limitation for purposes of subscriptions and redemptions and fee calculations, if the Sponsor determines in its good-faith discretion that this departure is advisable in order to better reflect the true value of any asset or amount of any liability, or to further the fair and equitable treatment of Investors. Previously this provision provided simply that the net assets of the Registrant will be determined in accordance with generally accepted accounting principles. 2 Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description 3.02(i) Amendment dated as of September 30, 2013 to the Fifth Amended and Restated Limited Liability Company Operating Agreement of Aspect FuturesAccess LLC. 3.02(ii) Fifth Amended and Restated Limited Liability Company Operating Agreement of Aspect FuturesAccess LLC dated as of November 30, 2012. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ASPECT FUTURESACCESS LLC By: Merrill Lynch Alternative Investments LLC Its:Manager By: /s/Barbra E. Kocsis Name: Barbra E. Kocsis Position:
